Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 10/07/2020, applicant(s) amend the application as follow:
	Claims amended: 1, 8 and 15
	Claims canceled: none
	Claims pending: 1-20

Response to Arguments
2.	Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
	Applicant argues that “Wegener teach detemring “F_SCALE” of a previous set of floating point number to use…”
	Examiner agreed with this argument; however, Ruellan (secondary reference) discloses the amended claim language “the scale value being a value that when multiplied with each of the floating pointing value to produce integer” (considering the float value 3.14, the scaling factor is at least 100 to obtain an integer value such as 214) (paragraph 0069)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1, 5, 8-9, 12, 15-16 and 19is/are rejected under 35 U.S.C. 103 as being unpatentable over WEGENER (Pub. No. US 2013/0262539 A1) in view of Ruellan etal. (Pub. No. US 2010/0318896 A1).


determining a scale value based on a plurality of floating point values (determining scale factor for the set of input floating-point numbers) (paragraph 0059-0060);
scaling the plurality of floating point values based on the scale value (using the F SCALE of a pervious set of floating-point number or 30 Predicting a maximum magnitude value f_max for the current set based on that of one or more previous sets...) (paragraphs 0061-00623);
converting the plurality of floating point values to a plurality of integer values (after normalization, the float to integer format converter 302 converts the scaled floating-point numbers to integers numbers) (paragraph 0063).
WEGENER the scale value being a value that when multiplied with each of the floating pointing value to produce integer, determining an integer encoding scheme from a plurality of integer encoding schemes; and encoding the plurality of integer values based on the determined integer encoding scheme.
Ruellan discloses the scale value being a value that when multiplied with each of the floating pointing value to produce integer (considering the float value 3.14, the scaling factor is at least 100 to obtain an integer value such as 214) (paragraph 0069); determining an integer encoding scheme from a plurality of integer encoding schemes; and encoding the plurality of integer values based on the determined integer encoding scheme (the coding schemes used are integer coding scheme with different coding length. Such an integer coding scheme is similar to a fixed-point coding scheme....) (paragraph 0070-0071). This suggests scale value being multiple each of the floating point value to produce an integer, coding scheme is selected from the plurality of coding scheme based on the integer and encoding the plurality of integer based the determined integer scheme. Therefore, it would have been obvious to one ordinary skill in art before the effective fling date of the instant application to modify teaching of 

As to claim 2, WEGENER discloses the non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for storing the encoded plurality of integer values in a file in a file storage (buffer) (paragraph 0014).

As to claim 5, WEGENER discloses the non-transitory machine-readable medium of claim 1, wherein scaling the plurality of floating point values comprises multiplying each floating point value in the plurality of floating point values by the scale value (the multiplier 313 multiplies the resulting value F SCALE with each floatingpoint number in the set by to form a scaled floating-point number) (paragraph 0068).

Claim 8 is rejected under the same reason as to claim 1, WEGENER discloses a method (method paragraph 0133).

As to claim 9, WEGENER discloses the method of claim 8 further comprising storing the encoded plurality of integer values in a file in a file storage (buffer) (paragraph 0014).

Claim 12 is rejected under the same reason as to claim 5.

Claim 15 is rejected under the same reason as to claim 1, WEGENER disclose a system comprising: a set of processing units (one or more processor) (paragraph 0150); and a non-transitory machine-readable medium (computer-readable medium) (paragraph 0150) storing 

Claim 16 is rejected under the same reason as to claim 2.

Claim 19 is rejected under the same reason as to claim 5.

4. 	Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEGENER (Pub. No. US 2013/0262539 A1) in view of Ruellan et al. (Pub. No. US 2010/0318896 Al) and further in view of Gschwind (Pub. No. US 2010/0095097 A1).
As to claim 6, both WEGENER and Ruellan disclose the non-transitory machine-readable medium of claim 6 excepting for wherein the program further comprises a set of instructions for receiving a request to store the plurality of floating point values in a file.  Gschwind discloses wherein the program further comprises a set of instructions for receiving a request to store the plurality of floating point values in a file (the Boolean result is then encoded as a floating point (FP) Boolean value in accordance with the mechanism of the illustrative embodiments and stored in the register file (paragraph 0070). This suggest the floating point is stored in the file. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of both to include floating point is stored in the file as disclosed by Gschwind in order to provide a decompression using the floating point.

Claim 13 is rejected under the same reason as to claim 6.

Claim 20 is rejected under the same reason as to claim 6.

Allowable Subject Matter
5.	Claims 3-4, 7, 10-11, 14 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, WEGENER, Ruelland and Gschwind alone or in combination fail to teach or suggest “wherein the plurality of floating point values is a first plurality of floating point values, wherein the program further comprises sets of instructions for: receiving a query on the plurality of floating point values; in response to receiving the query, retrieving the file from the file storage; decoding the encoded plurality of integer values in the file based on the integer encoding scheme; converting the decoded plurality of integer values to a second plurality of floating point values; unsealing the second plurality of floating point values; and processing the query on the second plurality of floating point values.”

Dependent claim 4 is allowed under the same reason as to claim 3.

Claim 10 is allowed under the same reason as to claim 3.

Claim 11 is allowed under the same reason as claim 10.

Claim 18 is allowed under the same reason as to claim 3.

Claim 19 is allowed under the same reason as to claim 17.


Dependent claim 14 is allowed under the same reason as to claim 7.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154